DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 6–8, 10, 11, and 13–15 in the reply filed on 05/21/2021 is acknowledged.  The traversal is on the ground(s) that the inventions have unity of invention and the amended independent claims recite “that precipitated calcium carbonate particles are added into the composition ‘in an amount of 0.5 to 10 % by weight of dry matter of the composition’.”  Remarks 7.  This is not found persuasive because the original inventions upon which the restriction was made required the technical feature of a composition comprising a binder, filler particles, and precipitated calcium carbonate particles having a particle size in the range of 30 to 60 nm,” which is not new over the teachings of Wu et al., “The effect of precipitated calcium carbonate nanoparticles in coatings,” J. Coat. Technol. Res., 13(2), 277-286 (published Oct. 13, 2015).  The new limitation indicating the amount of precipitated calcium carbonate of “0.5 to 10 % by weight of a dry matter of the composition” was not previously recited.  Wu at abstract teaches emulsion paints containing micrometer-sized fillers and nanoparticles of precipitated calcium carbonate (NPCC) with a size of 40 to 60 nm. More particularly, 278 discloses a paint composition comprising the NPCC, titanium pigment, agalmatolite filler, and acrylic resin binder. Accordingly, the technical feature of the composition is not new over the teachings of Wu and so Groups I-IV lack unity a posteriori.
The requirement is still deemed proper in-part and is therefore made FINAL.

Scope of the Elected Invention
s 17–20, 23, 25, 27, 28, 30, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected composition there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/21/2021.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1, 3, 6–8, 10, 11, and 13–15, drawn to a method of providing stain resistance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 12/30/2019 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 at line 1 refers to “the composition.”  The metes and bounds cannot be reasonably ascertained because it is unclear which step of the underlying method is referred to by said “composition.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1, 3, 7, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haakana et al. (WO 2016/174309 A1).
	With respect to claims 1 and 3, Haakana teaches stable aqueous dispersion obtained by dispersing, in an aqueous dispersion, 50 to 95 parts by weight (pbw) of platy particles, 5 to 50 pbw of precipitated calcium carbonate having a diameter of 30 to 60 nm, and adding binder to the dispersion.  Id. at claims 4, 12.  The dispersion has a dry matter content of 30 to 70 weight percent, which corresponds to a precipitated calcium carbonate content of about 1.5 to about 35 weight percent.  Id. at 12, abstract (as calculated from 5 to 50 pbw of precipitated calcium carbonate in the 30 to 70 weight percent of dry matter).  The dispersion is applied as a barrier coating on a substrate.  Id. at claims 22, 27.  The platy particles (e.g., talc) are spaced apart from one another by the precipitated calcium carbonate.  Id. at 7, ll. 1–3.
	Haakana differs from the present claim because it does not explicitly specify “providing stain resistance.”
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
	Here, the claimed use of “providing stain resistance to a surface layer” is an obviousness of an old composition.  Haakana prepares a composition comprising each of the claimed components and prepared by the claimed steps that is applied to a substrate as a barrier.  A barrier would by definition protect the substrate from staining.
	While Haakana does not directly disclose that the method provides stain resistance to a surface layer, since each of the claimed components is present and rendered obvious by the teachings of Haakana, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to provide stain resistance to a surface layer by forming a surface layer by each of the claimed steps.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 7, Haakana discloses that the binder is styrene acrylate or vinyl acrylate.  Id. at 7, ll. 14–15.
	With respect to claim 8, Haakana discloses that the platy particles can be talc, kaolin, or bentonite.  Id. at 4, l. 15.
	With respect to claim 10, Hakkana discloses that the coating composition suitably contains a dispersing agent and biocides.  Id. at 9, l. 14.
	With respect to claim 14, Haakana discloses that the platy particles have a particle size of less than 50 µm. Id. at 4, ll.19–20.

Objection for Dependency upon Rejected Claims
s 11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  WO 97/32934 A1 is cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768